Citation Nr: 0520522	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-11 760A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 10 
percent for degenerative joint disease of the left knee.

3.  Entitlement to an increased rating in excess of 10 
percent for degenerative arthritis of the right knee.

4.  Entitlement to an increased rating in excess of 10 
percent for degenerative arthritis of the right ankle.

5.  Entitlement to an increased rating in excess of 10 
percent for arthralgia of the left ankle.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974 
and from June 1974 to December 1982.

This appeal arises from an April 2003 rating decision issued 
in May 2003 by the Department of Veterans Affairs (VA) 
Regional Office in St. Petersburg, Florida.  The claims file 
was transferred later to the Regional Office (RO) in 
Montgomery, Alabama.  

In June 2004, the veteran testified at an RO hearing; a copy 
of the transcript is associated with the record.

In April 2005, the veteran filed a claim for service 
connection for arthritis of both hips.  This issue is 
referred to the RO for appropriate action.  The Board 
observes that the RO also is working on pending claims for 
service connection for low back and right hand disorders.

The issues of service connection for PTSD and entitlement to 
a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  In a June 2002 decision, the Board affirmed the RO's 
December 1996 denial of service connection for PTSD.

3.  Evidence added to the record since the June 2002 Board 
decision is new evidence that, by itself or when consider 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim for 
service connection for PTSD.

4.  The veteran's left knee disability is manifested by 
instability, tenderness, and weakness with some abnormal 
movement and guarding of movement.

5.  The veteran's left knee disability is manifested by 
flexion to 116 degrees and extension to 0 degrees with 
objective evidence of arthritis confirmed on X-rays with loss 
of function due to pain.

6.  The veteran's right knee disability is manifested by 
instability, tenderness, and weakness with some abnormal 
movement and guarding of movement.

7.  The veteran's right knee disability is manifested by 
flexion to 122 degrees and extension to 0 degrees with 
objective evidence of arthritis confirmed on X-rays with loss 
of function due to pain.

8.  The veteran's right ankle disability is manifested by 
dorsiflexion to "[1]16" degrees and plantar flexion to 36 
degrees with objective evidence of arthritis confirmed on X-
rays and painful motion; but is not manifested by moderate 
limitation of ankle motion.

9.  The veteran's left ankle disability is manifested by 
dorsiflexion to 18 degrees and plantar flexion to 41 degrees 
and painful motion without objective evidence of arthritis 
confirmed on X-rays; but is not manifested by moderate 
limitation of ankle motion.


CONCLUSIONS OF LAW

1.  The June 2002 Board decision, affirming denial of service 
connection for PTSD, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has been received since the 
June 2002 Board decision sufficient to reopen the veteran's 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  

3.  Resolving any doubt in the veteran's favor, the schedular 
criteria for a 10 percent rating for instability of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code 
5257 (2004).

4.  The schedular criteria for a rating in excess of 10 
percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2004).

5.  Resolving any doubt in the veteran's favor, the schedular 
criteria for a 10 percent rating for instability of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code 
5257 (2004).

6.  The schedular criteria for a rating in excess of 10 
percent for degenerative arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2004).

7.  The schedular criteria for a rating in excess of 10 
percent for degenerative arthritis of the right ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.951, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2004).

8.  The schedular criteria for a rating in excess of 10 
percent for arthralgia of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to receipt of the veteran's claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) became effective.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  In this regard, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that the VCAA left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 (West 2002) before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  Nothing in the VCAA shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the veteran's claim 
for service connection for PTSD was reopened by VA after the 
June 2002 Board denial, these regulatory provisions apply to 
his PTSD claim.  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in 
the present case with respect to the issue of whether new and 
material evidence has been received to reopen the veteran's 
claim for entitlement to service connection for PTSD, it is 
the Board's conclusion that the VCAA does not preclude the 
Board from adjudicating his claim.  This is so because the 
Board is taking action favorable to the appellant in 
reopening his service-connection claim for PTSD, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Similarly, the Board is satisfied that all relevant facts 
have been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A 
regarding the veteran's increased rating claims for his 
bilateral knee and ankle disabilities also addressed in this 
decision.  The veteran was afforded the opportunity to 
provide lay or medical evidence, which might support his 
claim.  He testified at a June 2004 RO hearing.  In response 
to a January 2003 VCAA letter, VA asked the veteran to 
identify health care providers and provide additional 
information in support of his claim and/or told him that he 
must give VA enough information about any records so that 
such records could be requested on his behalf.  In response, 
he indicated that he was treated solely by VA and the RO 
associated VA treatment records with the claims file.  In 
February 2003, the veteran was afforded VA examinations.  
Service medical, VA examination reports, a hearing 
transcript, and VA treatment records have been associated 
with the claims file.  In a December 2003 VA Form 21-
4138(JF), the veteran stated that any medical records from 
Dr. G. have been destroyed, that neither he nor the doctor 
could provide them, and that he had no further information to 
provide.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  In a December 2004 response to another RO letter 
dated in November 2004 asking for additional evidence in 
support of his appeal, the veteran asked that his appeal be 
forwarded to the Board.  In variously dated letters, a rating 
action, a March 2004 statement of the case (SOC), an October 
2004 supplemental statement of the case (SSOC) and their 
cover letters, the RO informed the veteran of what was needed 
to establish higher ratings and he was given additional 
chances to supply any pertinent information.  Testimony and 
lay statements from the veteran and his representative also 
have been associated with the file. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the increased rating claims discussed in this 
decision.  Under these circumstances, the Board finds that 
the service and post-service medical records, VA examination 
reports, a rating action, and lay testimony and statements 
are adequate for determining whether the criteria for a 
higher rating have been met.  Accordingly, the Board finds 
that no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.

The Board finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  In two 
separate letters issued in January 2003 and November 2004, VA 
provided notice of the provisions of the VCAA to the 
appellant and specifically informed the veteran that he 
needed to provide medical evidence showing that his 
disabilities had worsen.  Although the VCAA notice letters 
provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  At an RO hearing and in two VCAA 
letters to the veteran, a rating action, an SOC, an SSOC, and 
their cover letters, VA provided additional notice to the 
appellant regarding what information and evidence must be 
submitted by the claimant, what information and evidence 
might be, or had been, obtained by VA, and gave the veteran 
additional time to submit any comment concerning any 
additional evidence that pertained to his appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, 19 Vet. App. 
----, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 2005).

Thus, the Board finds that the RO has notified the appellant 
of the evidence needed to adjudicate his increased rating 
claims and has obtained and developed all relevant evidence 
necessary for an equitable disposition of the issues 
discussed in this decision.  As such, the Board finds that 
there has been no prejudice to the appellant in this case 
that would warrant further notice or development, his 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)); Quartuccio, 16 Vet. 
App. at 186-87; Bernard, 4 Vet. App. at 393.

I. Analysis

A.  New and Material Evidence

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that VA denied service 
connection for PTSD in a December 1996 rating decision, which 
was confirmed in an April 2001 rating decision and affirmed 
on appeal in a June 2002 Board decision.  In an April 2003 
rating decision issued in May 2003, VA confirmed its earlier 
denial noting that the new evidence received was duplicative 
of that already before VA.  In an October 2004 SSOC, the RO 
reopened the veteran's claim for service connection, 
determining that new and material evidence had been 
submitted, and denied his PTSD claim on the merits.

The June 2002 Board decision became final upon issuance and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1100 
(2004).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  Second, if VA 
determines that the evidence is new and material, VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist has been fulfilled.  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is not material, 
the inquiry ends and the claim cannot be reopened.  

The pertinent evidence of record at the time of the June 2002 
Board decision consisted primarily of the veteran's service 
medical records; VA outpatient treatment records; a June 2000 
response from the Department of the Navy, indicating that the 
veteran did not serve in Vietnam; and an August 1996 VA 
examination report.  Service medical records do not show a 
diagnosis of, or treatment for, a psychiatric disorder.  VA 
treatment records also did not include a diagnosis of PTSD.  
An August 1996 VA examination report reflects that the 
veteran did not show all the signs of PTSD and the examiner 
could not determine whether the veteran's symptoms resulted 
from a diagnosis of PTSD or alcohol use.  

Evidence presented or secured since the June 2002 Board 
decision includes additional VA treatment records, which 
include a diagnosis of PTSD, hearing testimony, and various 
statements submitted by the veteran and his representative.  
This evidence is clearly new, in that it is not redundant of 
other evidence previously considered.  Moreover, the evidence 
is material to the issue under consideration, as it reflects 
that the veteran has been diagnosed with PTSD.  The new 
evidence showing a diagnosis of PTSD raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

B.  Increased Rating Claims

The veteran contends that the disability ratings assigned for 
his knee and ankle disabilities should be increased to 
reflect more accurately the severity of his symptomatology 
and that they render him unemployable.  At an RO hearing, the 
veteran testified that he cannot walk normally, that his 
knees and ankles swell and the pain goes all the way up the 
back part of his thigh, that he has braces for his knees and 
an elastic sock-like brace for his right ankle, and that his 
right ankle is worse than his left ankle.  He stated that he 
takes tramadol for pain.  The veteran indicated that it was 
hard for him to walk and took him about three days to mow his 
80 x 70-foot lot with a push mower.  He reported that he 
wears his braces on Monday, Wednesday, and Friday because he 
was told not to wear them every day or his muscle would break 
down.  The veteran related that he had had three surgeries on 
his right knee and two surgeries on his left knee, the last 
was in the mid-1980s.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2004).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion or pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).



1. Knees

During his first period of active duty, the veteran was 
treated for complaints of right knee pain, in June 1972, and 
left knee pain and swelling, in September 1972.  On his March 
1974 separation examination report, clinical findings were 
normal for the lower extremities.  During his second period 
of active duty, the service medical records reflect that the 
veteran had a bilateral knee injury due to a motor vehicle 
accident, which was assessed as acute muscle strain, in 
November 1977.

VA records show treatment for pain and swelling in the left 
knee in July 1985.  The assessment was synovitis of the left 
knee rule out torn medial meniscus of the left knee and 
chondromalacia of the left patella.  In July 1996, the 
veteran was treated for bilateral chondromalacia 
(patellofemoral syndrome).  

At an August 1996 VA examination, the veteran was diagnosed 
with pain in both knees, mild degenerative joint disease by 
X-rays.  Range of motion was full with extension to 0 degrees 
and flexion to 120 degrees for both knees without 
instability.

At a February 2001 VA examination, the veteran complained of 
pain and swelling in both knees, which was worse during 
cloudy or rainy weather.  He wore braces on both knees and 
reported that he could not run and that stooping, bending, 
and lifting were painful.  Examination revealed mild 
tenderness and X-ray evidence of mild degenerative joint 
disease of both knees.  Flexion was to 130 degrees and 
extension was to 0 degrees for both knees.  Mild medial 
lateral instability of the right knee was noted.  The 
examiner opined that the veteran's bilateral knee disorder 
was due to his service-connected right ankle disability.  In 
an April 2001 rating decision, the RO granted service 
connection on a secondary basis for degenerative arthritis of 
both knees and assigned separate initial 10 percent ratings 
under Diagnostic Code 5257 for instability, effective from 
July 18, 1996.

Subsequent VA records show treatment continuing complaints 
of, and treatment for, knee pain, particularly during rainy 
weather, and the use of knee braces.  At a February 2003 VA 
joints examination, the veteran complained of pain, weakness, 
stiffness, swelling, redness, instability, giving way, 
fatigability, and lack of endurance.  He denied locking and 
subluxation.  The veteran takes Tylenol and occasional 
hydrocodone.  He indicated that bad weather caused flare-ups 
with a 10 percent additional functional impairment.  On 
examination of the knees, flexion was to 116 degrees on the 
left and to 122 degrees on the right; extension was to 0 
degrees, bilaterally.  There was objective evidence of 
painful motion, instability, weakness, and tenderness.  But 
there was no edema, effusion, redness, or heat noted.  Some 
abnormal movement and guarding of movement was noted.  He had 
a very awkward gait and had extensive braces on each knee.  
Evidence of arthritis was confirmed on X-rays.  The diagnoses 
included arthralgia of both knees with loss of function due 
to pain. 

The veteran's knee disabilities are rated for limitation of 
flexion, under 38 C.F.R. § 4.71a, Diagnostic Code 5260, and 
assigned separate 10 percent ratings due to pain and X-ray 
evidence of arthritis applying DeLuca.  The Board also has 
considered rating the veteran's knee disabilities as 
analogous to an impairment of the knee, involving recurrent 
subluxation or lateral instability, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  Under Diagnostic Code 5257, a 
maximum 30 percent rating is warranted for severe impairment, 
a 20 percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  Other diagnostic codes provide 
for a disability rating in excess of 10 percent, where there 
is evidence of ankylosis of the knee (Diagnostic Code 5256), 
dislocated, semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint (Diagnostic 
Code 5258), limitation of flexion to 30 degrees or less 
(Diagnostic Code 5260), limitation of extension to 15 degrees 
or more (Diagnostic Code 5261), or malunion of the tibia and 
fibula with moderate knee or ankle disability (Diagnostic 
Code 5262).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5260, 5261, 5262 (2004).  Standard range of motion of a 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. 
§ 4.71, Plate II (2004).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
Later, in August 1998, the VA General Counsel issued another 
pertinent precedent opinion.  In VAOPGCPREC 9-98, the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent (noncompensable) rating, or, consistent with 38 
C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or maligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint), i.e., 10 percent under either 
Diagnostic Code 5260 (limitation of flexion) or 5261 
(limitation of extension).  Moreover, in VAOPGCPREC 9-2004, 
the General Counsel further explained that a knee disability 
may be rated simultaneously under both Diagnostic Codes 5260 
and 5261.  However, the Board notes that VAOPGCPREC 9-2004 is 
inapplicable here in view of the fact that neither the 
veteran's flexion nor extension warrant a compensable rating 
under Diagnostic Codes 5260 and 5261 without consideration of 
DeLuca.  

Resolving any doubt in the veteran's favor, the objective 
evidence above reveals that veteran's bilateral knee 
disability is characterized by instability, which is no more 
than mild in severity, warranting separate 10 percent ratings 
under Diagnostic Code 5257 for each knee.  In the absence of 
moderate impairment, the Board may not assign a higher rating 
under Diagnostic Code 5257.  Neither VA treatment records or 
examination reports show ankylosis, recurrent subluxation, 
locking, effusion into the knees joint, limitation of flexion 
to 30 degrees or less, limitation of extension to 15 degrees 
or more, or malunion of the tibia and fibula with moderate 
knee to warrant ratings under Diagnostic Codes 5256, 5258, 
5260, 5261, 5262.  However, with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, even though 
the veteran's range of motion for both knees would warrant a 
noncompensable rating, the Board agrees with the RO that 
separate 10 percent ratings are warranted for arthritis with 
painful motion.  The evidence noted above does not support a 
higher rating in excess of 10 percent for arthritis of either 
knee.  See also DeLuca, 8 Vet. App. at 205-07. 



2.  Ankles

During the veteran's first period of active duty, in January 
1973, he was treated for a swollen left ankle, which was 
diagnosed as a sprain with good range of motion.  On his 
March 1974 separation examination report, clinical findings 
were normal for the lower extremities.  Service medical 
records show that, during the veteran's second period of 
active duty, in January 1976, he was treated for left heel 
pain; the assessment was bruised heel, questionable weak left 
ankle.  In May 1978, he reportedly twisted his ankle while 
playing baseball.  He was treated for an inversion sprain, 
which later was categorized as a Grade I strain of the 
deltoid ligament and a Grade III strain of the lateral 
collateral ligaments of the right ankle.  He was placed in a 
short walking cast and received physical therapy.  On a 
February 1979 periodic examination, the veteran was described 
as having an unstable right ankle.  Throughout the remainder 
of his service, the veteran was treated for periodic 
complaints with his right ankle.  

At a June 1983 VA examination, the X-rays revealed mild 
osteoarthritis of the right ankle.  He was diagnosed with 
early post-traumatic degenerative arthritis of the right 
ankle.  In a July 1983 rating decision issued in August 1983, 
the RO granted service connection for early post-traumatic 
degenerative arthritis of the right ankle and assigned an 
initial rating of 10 percent, from December 9, 1982.

At an August 1996 VA examination, the veteran was diagnosed 
with pain in both ankles, mild degenerative joint disease by 
X-rays.  Dorsiflexion was to 5 degrees and plantar flexion 
was to 40 degrees, bilaterally.

At a February 2001VA examination, the veteran complained of 
pain and swelling in both ankles, which was worse during 
cloudy or rainy weather.  X-rays of the right ankle revealed 
evidence of cystic bone changes with sclerotic rim of the 
distal right tibial bone.  Left ankle X-rays were normal.  
Dorsiflexion was to 6 and 8 degrees and plantar flexion was 
to 40 and 45 degrees, for the right and left ankle, 
respectively.  The diagnoses included fibrous cortical 
defects at the right distal tibia with cystic bone changes, 
status post severe sprain of the right ankle, and arthralgia 
of the left ankle with normal X-ray findings.  The examiner 
opined that the veteran's left ankle pain was more likely 
than not due to his service-connected right ankle condition.  

In an April 2001 rating decision, the RO granted service 
connection on a secondary basis for arthralgia of the left 
ankle with normal X-ray findings and assigned an initial 10 
percent rating under Diagnostic Code 5271, effective from 
July 18, 1996.  In that rating decision, the RO continued the 
veteran's 10 percent rating for degenerative arthritis of the 
right ankle.  The Board observes that the veteran's rating 
for his right ankle disability has remained unchanged since 
then and because it has remained unchanged for more than 20 
years, the 10 percent rating is now protected under 38 C.F.R. 
§ 3.951(b) (2004).  

At a February 2003 VA joints examination, the veteran 
complained of pain, weakness, stiffness, swelling, redness, 
instability, giving way, fatigability, and lack of endurance.  
He takes Tylenol and occasional hydrocodone.  The veteran 
indicated that bad weather caused flare-ups with a 10 percent 
additional functional impairment.  On examination of the 
right ankle, dorsiflexion was to "[1]16" degrees and 
plantar flexion was to 36 degrees with objective evidence of 
arthritis confirmed on X-rays and painful motion.  
Examination of the left ankle reflected dorsiflexion to 18 
degrees and plantar flexion to 41 degrees and painful motion 
without objective evidence of arthritis confirmed on X-rays.  
The diagnoses included arthralgia of both ankles with loss of 
function due to pain.  

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankylosis of the ankle with plantar flexion of less than 
30 degrees; ankylosis with plantar flexion between 30 and 40 
degrees, or with dorsiflexion between 0 and 10 degrees 
warrants a 30 percent rating.  Ankylosis of the ankle with 
plantar flexion greater than 40 degrees, or with dorsiflexion 
greater than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a maximum 40 percent 
evaluation.  38 C.F.R. § 4.71a Diagnostic Code 5270 (2004).

As noted earlier, under Diagnostic Code 5262, malunion of the 
tibia and fibula warrants a 10 percent rating if there is 
slight knee or ankle disability, a 20 percent rating with 
moderate knee or ankle disability, and a 30 percent rating 
with marked knee or ankle disability.  A maximum 40 percent 
rating is assigned if there is nonunion of the tibia and 
fibula with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

The veteran's right ankle disability was initially rated 
under Diagnostic Codes 5010-5271 and his left ankle 
disability was initially rated under Diagnostic Code 5271.  
Under Diagnostic Code 5271, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation.  A maximum 20 
percent evaluation requires marked limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  The average 
normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II.  

Since there is no evidence of ankylosis of either ankle, or 
malunion or nonunion of the tibia and fibula, ratings under 
Diagnostic Codes 5270 and 5262 are not warranted.  The 
medical evidence shows that the veteran has nearly full range 
of motion of both ankles.  With consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, even though 
the veteran's range of motion for both ankles would warrant a 
noncompensable rating, the Board agrees with the RO that 
separate 10 percent ratings are warranted for painful motion 
and X-ray evidence of arthritis of the right ankle.  But the 
evidence noted above does not support a higher rating in 
excess of 10 percent for either ankle.  See also DeLuca, 8 
Vet. App. at 205-07. 

The Board also has considered the issue of whether the 
veteran's knee and ankle disabilities standing alone, or 
together, present an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2004); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The Board notes that a March 
2003 VA general medical examiner stated that the veteran had 
no significant medical problems.  The veteran is retired due 
to disability; however, the April 2002 retirement examiner 
indicated that the veteran should be separated due to his 
inability to concentrate and work with others, chronic low 
back pain, severe PTSD, and chronic bilateral knee pain.  The 
evidence also does not show that the veteran's service-
connected knee and ankle disabilities have resulted in 
frequent hospitalizations.  No evidence has been presented so 
as to render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met. 


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
received and the claim is reopened.

A separate 10 percent rating for instability of the left knee 
is granted, subject to the regulations governing the payment 
of monetary awards.

A rating in excess of 10 percent for degenerative arthritis 
of the left knee is denied.  

A separate 10 percent rating for instability of the right 
knee is granted, subject to the regulations governing the 
payment of monetary awards. 

A rating in excess of 10 percent for degenerative arthritis 
of the right knee is denied.  

A rating in excess of 10 percent for degenerative arthritis 
of the right ankle is denied.  

A rating in excess of 10 percent for arthralgia of the left 
ankle is denied.  


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for PTSD; the claim is REMANDED 
for de novo review.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2004); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  The Board observes 
that, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
reh'g en banc denied, 268 F.3d 1340 (2001), the United States 
Court of Appeals for the Federal Circuit held that 38 
U.S.C.A. § 1110 (West 2002) does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability (for example, PTSD), or use of 
an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.

Because it appears that the veteran did not engage in combat 
with the enemy, his lay statements alone are not enough to 
establish the occurrence of the alleged stressor(s).  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other credible 
evidence, which corroborates the stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2004); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
9 Vet. App. at 396.  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2004), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2004), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2004).  Currently, the veteran is rated 
no more than 10 percent for any one disability for a combined 
disability rating of 50 percent.  Thus, he does not meet the 
objective criteria for a TDIU.

The duty to assist includes attempting to verify in-service 
stressor(s), obtaining other federal agency records, VA 
treatment records, and providing a VA medical examination or 
a medical opinion when necessary for an adequate 
determination.  Here the veteran contends that he was 
stationed with the 9th Marine Division in DaNang in the 
Republic of Vietnam for about nine months from 1972 to 1973.  
However, the veteran's DD Form 214 reflects no foreign or sea 
service from February 1972 to May 1974, and a June 2002 
response from the Department of the Navy confirmed that his 
records do not show that the veteran was in Vietnam, adding 
that there is no 9th Marine Division.  Thus, this stressor 
has not been corroborated by service department records.  The 
veteran also claims that, while he was aboard the USS Iwo 
Jima in 1973, an incident occurred off the coast of France, 
when a Marine from Mike or Kelo Company, fell into the water 
and was crushed between two ships off the coast of France.  
Service medical records indicate that the veteran was 
attached to the 3d Battalion, 6th Marines, 2d Marine Division 
and that he was treated in February 1974 aboard the USS Iwo 
Jima.  Thus, instead of January 1973, it appears that the 
incident might have happened in January 1974.  The Department 
of the Navy recommended that the command chronologies 
submitted by the veteran's unit be requested from the Marine 
Corps Historical Center.  This was not done and should be 
done on remand.  If, and only if, an in-service stressor is 
verified, the veteran should be afforded a VA psychiatric 
examination to provide an opinion as to whether any 
psychiatric disorder found on examination may be related to 
service, to include due to in-service stressor.  The presence 
of one diagnosed psychiatric disorder does not preclude the 
veteran from also being diagnosed with PTSD.

The veteran testified that he retired on disability from the 
VA Medical Center and that he receives Social Security 
Administration (SSA) disability, but no response has been 
received from the SSA to the RO's requests for information.  
Although the VA Medical Center, in February 2003, completed a 
VA Form 21-4192 and indicated that the veteran retired on 
disability, it did not specify the disabilities that made him 
unemployable nor did the RO send a request to the Office of 
Personnel Management (OPM) for the medical records upon which 
his retirement was based.  On remand, the RO should make 
another attempt to obtain both SSA and OPM determinations and 
supporting medical records.  

VA medical records reflect that the veteran was diagnosed 
with PTSD in 2000 based on his self-reported stressors and 
that he has gone through the PTSD treatment program at least 
twice, if not three times, at the Tuskegee VA Medical Center.  
It does not appear that all VA records for treatment for PTSD 
or a psychiatric disorder have been associated with the 
record.  Missing VA records relating to treatment for PTSD 
and his service-connected disabilities should be obtained on 
remand.

The Board observes that, the March 2003 general medical 
examiner failed to provide clinical findings related to the 
veteran's service-connected left hand disability and to 
render an opinion as to the overall effect of the veteran's 
service-connected disabilities together on the veteran's 
ability to obtain and retain employment.  On remand, such an 
opinion should be sought.  The Board reminds the veteran that 
the duty to assist is not a one-way street, and that he has a 
duty to cooperate, to include reporting for examination.  
38 C.F.R. §§ 3.326, 3.327, 3.655; see also Wood v. Derwinski, 
1 Vet. App. 190 (1991).  

Finally, the Board observes that the veteran's service-
connection claims for PTSD, a low back disorder, a right hand 
disorder, and bilateral hip disorders are so closely tied 
with the issue of entitlement to a TDIU, that a final 
decision on this latter issue cannot be rendered until 
decisions on his service-connection claims have been 
rendered, and thus they are "inextricably intertwined."  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must review the entire file 
and ensure for that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 38 
C.F.R. § 3.159 (2003)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant: (1) that a total disability 
rating may also be assigned on an extra-
schedular basis, under the procedures set 
forth in 38 C.F.R. § 4.16(b), for 
veterans who are unemployable by reason 
of service-connected disabilities, but 
who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), and, in 
the latter case, (2) of any information 
and evidence not of record (a) that is 
necessary to substantiate the TDIU claim, 
(b) that VA will seek to provide, and (c) 
that the claimant is expected to provide 
if the provisions of 38 C.F.R. § 4.16(b) 
are used; and (3) request or tell him to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The RO should prepare a letter asking 
the Marine Corps Historical Center 
(MCHC), History and Museums Division, in 
Washington, DC, to provide command 
chronologies submitted by the veteran's 
unit and any other available information, 
which might corroborate the veteran's 
alleged in-service stressor.  See VBA 
Fast Letter 05-08 (June 7, 2005).  The 
veteran served on active duty with the 
Marine Corp from May 1972 to May 1974.  
He was assigned to 3d Battalion, 6th 
Marines, 2nd Marine Division and served on 
the USS Iwo Jima in 1974.  He claims that 
a Marine from Mike or Kelo Company was 
crushed between the USS Iwo Jima and 
another boat off the coast of France, 
most likely in January or February 1974.  
The RO must provide the MCHC with copies 
of any service personnel records 
obtained, showing service dates, duties, 
and units of assignment, and the 
veteran's stressor statements and 
relevant testimony from the June 2004 
hearing.

3.  The RO should request the veteran's 
records from the Social Security 
Administration (SSA) and the Office of 
Personnel Management (OPM), to include 
any disability and/or retirement 
determinations and associated medical 
records.  If records are unavailable, 
please have the agency so indicate.  

4.  The RO should attempt to obtain any 
missing records from the Central Alabama 
VA Healthcare System, to include 
treatment for PTSD, psychiatric, knee, 
hand, ankle, hip, and back disorders, not 
already associated with the claims file, 
from December 1982 to the present.  If 
records are unavailable, please have the 
provider so indicate.

5.  After items 1 through 4 are 
completed, the RO should prepare a report 
detailing the nature of any in-service 
stressor that was established by the 
record, including the death of a Marine 
off the coast of France in early 1974, 
while the veteran was aboard the USS Iwo 
Jima.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file. 

6.  After items 1 through 5 are 
completed, and only if an in-service 
stressor has been established, the RO 
should make arrangements for the veteran 
to be afforded a psychiatric examination, 
by an examiner who has not already 
examined him to determine the nature and 
extent of any psychiatric disorder(s) 
found and the correct diagnostic 
classification and etiology of such 
disorder.  The claims file and this 
REMAND must be reviewed by the examiner 
in conjunction with the examinations.  
All special studies or tests including 
psychological testing and evaluations, 
such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary 
by the examiner are to be accomplished.  
The psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include 
the death of a Marine off the coast of 
France in 1974.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor" that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the veteran's alleged stressor was as a 
result of an incident in 1974 when a 
Marine was crushed between the USS Iwo 
Jima and another boat.  If so, the 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor and the current symptoms, if 
any.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions of the 
1996 VA examiner.  Note that the presence 
of one diagnosed psychiatric disorder 
does not preclude the veteran from also 
being diagnosed with PTSD.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

7.  Following completion of 1 through 6 
above, the RO should adjudicate the 
veteran's pending service-connection 
claims for PTSD, right hand, hip and low 
back disorders and inform the veteran of 
his appellate rights.  If the veteran 
files a notice of disagreement with the 
RO's decision as to any of the issues 
except PTSD, then the RO should issue the 
veteran a statement of the case and the 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claims reviewed by the Board.  
The RO should allow the veteran and his 
representative, the requisite period of 
time for a response.

8.  After items 1 through 7 above are 
completed, the RO should make 
arrangements for the veteran to be 
afforded examinations by appropriate 
physicians to determine the nature and 
extent of the veteran's various service-
connected disabilities.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiners in connection 
with the examinations, and they should so 
indicate in their reports.  The examiners 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

All of the examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected disabilities and render an 
opinion as to the overall effect of these 
disabilities together, or alone, without 
consideration of any nonservice-connected 
disabilities or his age on the veteran's 
ability to obtain and retain employment.  
The examiners should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

9.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to service-connection for 
PTSD and entitlement to a TDIU.  In so 
doing, the RO must consider the 
provisions of 38 C.F.R. § 4.16(b) (2004).  
If any determination remains unfavorable 
to the veteran, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2004). The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


